*77FINDINGS OF FACT.
During the year 1918 the taxpayer was a resident of Kimball, Nebr.; was the owner of a hardware store and of stock in a bank at Kimball; and carried on the business of farming. The farm which he operated was leased from his son, Yernon Linn, and on it he raised a crop of wheat. Under the lease agreement, he had to bear all the expense of putting in the seed, harvesting, threshing, and hauling the wheat to the market, and to pay as rental for said land one-half of the wheat crop raised. On this farm the taxpayer raised and marketed during 1918 approximately 4,800 bushels of wheat, which were sold for $8,685.55. The expenses paid by the taxpayer for planting, harvesting, and hauling the wheat to market' were $2,546.01. He paid his son for rental the sum of $4,342.77. The net profits realized from the farm rented were $1,796.76.
During the taxable year the taxpayer also owned a farm which he leased to John Shafer under a contract by which the taxpayer was to receive as rental one-half of the proceeds from the sale of hay and one-fourth from the sale of potatoes raised on the farm. The total receipts from the hay were $750.70, and the total receipts from potatoes were $1,556.78. The net profits realized by the taxpayer from this farm in 1918 were $764.54 ($375.35 from the hay and $389.19 from the potatoes).
The Commissioner determined the income of the taxpayer from farming operations during the year 1918 to have been $7,196.23. The actual profit realized from such operations was $2,561.30.
During the taxable year the taxpayer ascertained that the makers of the notes set forth in the table following had left the country, and charged them off the books of account of the hardware store as worthless. To the date of the hearing nothing had been collected on these notes.
Notes of—
H. J. Erickson, due Feb. 1, 1917___$52. 90
Robert Cole, due Feb. 5, 1913_148.10
H. J. Erickson, due Dec. 7, 1914_ 28. 50
L. Christensen, due Jan. 1, 1915_ 14. 50
Ted Ware, due Aug. 1, 1915_ 25. 00
*78Ted Ware, due Oct. 1, 1915_$80.00
Boy Bohrer, due Feb. 1, 1916_ 30. 50
G. M. Clark, due May 11, 1916-1_ 9. 55
G. H. Caffee, due July 1, 1917_ 73.95
J. ,M. Cox, due May 24, 1918_218. 50
Total_ — 1_681. 50
The following is a statement of debts ascertained to be worthless and charged off during the year, the deduction of which was disallowed by the Commissioner:
[[Image here]]
The Commissioner allowed the deduction from gross income of 1918 of $808.91 for debts ascertained to be worthless. The amount allowable is $2,187.55 plus $808.91, or $2,996.46.
Order of redeterrrdnation will be entered on 15 days’ notice, under Bule 50.